DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 29 August 2022 is acknowledged.  
However, the Restriction Requirement is WITHDRAWN. All pending claims are subject to examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As assessed by the Wands Factors and the evidence as a whole, the claims are not enabled. See MPEP 2164.01(a). Wands Factors include (A)-(H): (A) The breadth of the claims: The claims relate to method of making YOF film and article of YOF film made by the method; (B) The nature of the invention: The disclosure refers to the importance of pretreatment step in the method and shows that pretreatment step of Claim 3 and 4 is essential for forming film (Table 1); in the absence of the demonstrated pretreatment step, no film forms; (C) The state of the prior art: The prior art teaches claimed pretreatment but no other types of pretreatment; (D) The level of one of ordinary skill: One of ordinary skill could follow disclosed guidance, but there are no other offered pretreatments other than those of Claims 3 and 4; (E) The level of predictability in the art: One of ordinary skill in the art could predictably follow applicant’s guidance to obtain method and film therefrom, but in view of lack of guidance for other pretreatments that could lead to film there is no basis for assessing predictability for other pretreatments; (F) The amount of direction provided by the inventor: The direction appears to be limited to pretreatment of Claims 3 and 4; (G) The existence of working examples: The working examples show that Claims 3 and 4 are effective pretreatments and that absent such pretreatment films do not form; AND (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Since there is no limit on what could be a pretreatment or what such pretreatment is to obtain other than a film or a film with certain characteristics as claimed, the amount of experimentation could be unbounded since no pretreatment other than those disclosed could be expected to lead beforehand to what outcome is being claimed.

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is the scope of “pretreating” and “unpretreated”. Applicant’s Specification gives examples, but it is unclear what defines the scope of this terminology in that many other pretreatments could be contemplated, such as reactions among others, but is it unclear whether they are foreclosed or not by the terminology. Must the pretreatment leave the unpretreated YOF powder unchanged chemically or is chemical pretreatment step permissible so long as a YOF film results by the method? Furthermore, is unpretreated an absolute characterization or a relative characterization with respect to subsequent pretreatment? In other words, is any powder unpretreated if it is subsequently pretreated, or is an unpretreated powder a characterization of powder itself outside of the context of whether or not further pretreated?  
Regarding Claim 1, it is unclear what is required by “colliding/smashing (spraying)”. Must all three be accomplished or only at least one? Are these necessarily synonyms? It is unclear what is required by “with/onto”. Does the claim mean “colliding and smashing the pretreated YOF powder transferred in the aerosol state with a substrate by spraying the pretreated YOF powder transferred in the aerosol state onto a substrate in a process chamber to form a yttrium oxide fluoride (YOF) coating film on the substrate”?
Regarding Claim 2, it is unclear whether the diameter is an average value, a range in which diameters of all particles must fall, a diameter in which at least one particle must obtain, or something else.
Regarding Claim 3, it is unclear whether “about” modifies the endpoint temperature, or not. Analogous rejection applies to Claim 4.
Regarding Claim 5, it is unclear whether this claim is a method that forms a film of thickness in the range of 0.5 to 20 microns and specifies visible light transmittance range thereof. If not, it is unclear what is required by this condition at these thicknesses or at other thicknesses, such as if the formed film has a thickness other than in the range of 0.5 to 20 microns. Analogous rejection applies to Claims 16 and 20.
Regarding Claims 9 and 10, it is unclear whether the ratios are necessarily atomic ratios, weight ratios, or some other ratios. Analogous rejection applies to Claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sato WO 2017/115662 for which Sato USPA 2018/0362369 serves as translation. Sato teaches providing untreated YOF powder (paragraph 123), pretreated (paragraph 128), plasma sprayed in gas (paragraph 143) so as to smash into surface and form YOF film thereon (paragraph 12; and Table 2). Regarding Claim 2, powders of 3 micron (Table 2) are shown. Smashing (paragraph 121) and heating to 750 degrees centigrade are shown (paragraph 128). Regarding Claims 5 and 16, to the extent that the film is not in thickness range, which may not be a requirement, there is no requirement not met by previous Claim.
Claim(s) 1-5, 9-12, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sato WO 2016/129457 for which Sato USPA 2017/0342539 serves as translation. Sato teaches providing untreated YOF powder (paragraph 71), pretreated (smashing and heating) (paragraphs 71, 72, and 85), sprayed in gas (paragraphs 108, 109, and 120) so as to smash into surface and form YOF film thereon (Table 2, Exs. 16-21). Regarding Claim 2, powders of 2 micron (Table 2) are shown. Smashing (paragraph 71) and heating to 120 degrees centigrade are shown (paragraph 71, 72, and 85).  Regarding Claims 9 and 10, these ratios are taught (Tables 2B and 2C), and they would be expected to correspond to orthorhombic and rhombodedral phases, respectively (Claims 11 and 12). Regarding Claims 5 and 16, to the extent that the film is not in thickness range, which may not be a requirement, there is no requirement not met by previous Claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato WO 2017/115662 for which Sato USPA 2018/0362369 serves as translation. Sato teaches providing untreated YOF powder (paragraph 123), pretreated (paragraph 128), plasma sprayed in gas (paragraph 143) so as to smash into surface and form YOF film thereon (paragraph 12; and Table 2). Powders of 3 micron (Table 2) are shown. Smashing (grinding) (paragraph 121) and heating to 750 degrees centigrade are shown (paragraph 128). Sato teaches metal and quartz substrate (paragraph 112) and teaches these materials as being coatings for semiconductor device fabrication apparatus (paragraph 2). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare substrate as claimed since Sato teaches these films being useful for such substrates. Regarding Claim 15, these are conventional components of apparatus, as evidenced by Kim KR 1020100076669 (page 3, teaching electrostatic chuck substrate in semiconductor processing apparatus), which would be expected to need protection conferred by film of Sato, as suggested by Sato, and so it would have been obvious to provide protection suggested by Sato to these conventional components.
Claim(s) 9, 10, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato WO 2016/129457 for which Sato USPA 2017/0342539 serves as translation. Sato teaches providing untreated YOF powder (paragraph 71), pretreated (smashing and heating) (paragraphs 71, 72, and 85), sprayed in gas (paragraphs 108, 109, and 120) so as to smash into surface and form YOF film thereon (Table 2, Exs. 16-21). Powders of 2 micron (Table 2) are shown. Smashing (paragraph 71) and heating to 120 degrees centigrade are shown (paragraph 71, 72, and 85).  Regarding Claims 9 and 10, these ratios are taught (Tables 2B and 2C). Sato teaches metal substrate (paragraph 112) and teaches these materials as being coatings for semiconductor device fabrication apparatus (paragraph 2). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare substrate as claimed since Sato teaches these films being useful for such substrates. Regarding Claim 15, these are conventional components of apparatus, which would be expected to need protection conferred by film of Sato, as suggested by Sato, and so it would have been obvious to provide protection suggested by Sato to these conventional components, as evidenced by Kim KR 1020100076669 (page 3, teaching electrostatic chuck substrate in semiconductor processing apparatus). Regarding Claims 9, 10, and 18 (and where ratios in Claims 9 and 10 would be expected to correspond to orthorhombic and rhombohedral phases, respectively, of Claims 11 and 12), while there may be no films formed in claimed manner as examples, films of these characteristics formed by related manner are shown and suggested. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare film using spray methods of Sato, which would be encompassed by the claimed method, since Sato teaches techniques, as well as the others shown, as being effective. Thus, the claimed method and article are rendered obvious.
Allowable Subject Matter
Regarding Claims 6-8, 17, 19, and 20, the reviewed prior art does not teach or suggest the subject matter of these methods and articles. Particularly, the reviewed prior art does not teach or suggest methods that lead to claimed properties of Claims 6-8, in the claimed context, or articles having the claimed properties of Claims 17, 19, and 20. For example, Sato WO 2016/129457 for which Sato USPA 2017/0342539 serves as translation, fails to expressly teach or suggest these characteristics or provide a basis for establishing the inherency of these characteristics in the claimed context. See Sato (entire document).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
27 September 2022